. *
    .                                                                           616




,
                     OFFICE   OF   THE   AlTORNEY    GENERAL    OF   TEXAS

,                                           AUSTIN

    ho.-
     -em


              Honorable &nmr Oarri8on. Jr.
              Direotor Dspartaent of Pub110 Safety
              bUStAIl( Texas




              Dear'Slr:'


                         This Xvlsion                          ent oi Public
                    Safety  would great1
                    your orfioa  on the to




                                                       ving while intori-
                                                       the assessed penalty
                                                     % llol?nes was not am-


                                               20, the new DriYer's Lloanse
                                                                olguatnrr of
                                                               amending Art-
                                                                24. paragraph
                                                          that in ease of
                                                                enumrated in
                                                    24 of this Aot, and the
                     senteaoe of the oourt harfag been t?uspsndQd as
                     provided In the Statutea,       suah suspended seutenoe
                     shall not mitigate      mJalnst the suspension of the
                     operator'n,     oomerolal    operator!Q,:    or ohauf-
                     few18    lioensa of the person conoiotod.'
Xonorsble   Romer &.rrlson,     Jr.,    ?ace   2


             Ye are in reoelpt   o? a report fro3 the
      Cregr, County District   Clerk ahouing that said
      defendant oomitted     the ofionas o? dririn& whila
      intoxlaated   on data a? April 22, 19&l., and was
      convioted   ?or this of?ense,   a charge of drlting
      while intoxloatod,    on date o? Hay. 3, 1941. being
      assessed penalty o? 2 years suspiaded santenoe.

           “1.  The oiianse      ~:a$ co.mitted      hsf?re    tba
      new Law beoamemiivc
           *2.  Conviottd  for said        oiiense    after    the
      new Law became e??eomeT
           yuestlon:        Is ths driver's license  BUspend-                 ,
      ed as provided      in Section 24 paragraph (o)?”
           ‘The 47th Legislature        enaotcd .::ouse Bill     :,I:,. 20,
&c.   24, Auto=tlc   suspension        o? lloinse:
                                                                              ‘.
           “(a)     The lfomse   of any person shall be
      automatically    SUSpended  upon rinal Omviction
      of any or the ?ollotvlni; orrensos:

            “1.   . . .
             “2. Driving a motor vehiole while under
      the lniluenae   of IatorfoatinC liquor or narootio
      drugs;
            0. . . .

             Yea. 25, (0)    For the purpose o? this Act,
      the terni *ooniriotion’ shall mean a rinal aonvio-
      tion.    .&JO, for the purpose   oi this Aot, a fur-
      feiture    of ball or aollaterel  deposited  to se-
      oure a dniendant’s    appearance In court, whioh
      ?or?eiture    has not been moated,    shall be equir-
      alent to a convlotion.
            “Provided, however, that in mat o? aonvlo-
      tion ?or any of the oticnses   emmernted in para-
      iTrnph (a) of Section 24 of ti:ls tct,
Eonorable    Honor Garrison,       Jr.,   Page 3


      and the sentmoe of the court heving been
      suspended as provided in the Ltntutes,      such
      suspended eentenoe 4hall not mItIfxts      af&ust
      the suspension  06 the operator's,     comercial
      operator's,  or  ohaurrenr's llcenae    or the per-
      aon conv1ot4a. *                    .i
             “Mitl‘:>ats’~   is derlned by Nsbster'a       ilm Intar-
netioual    Dlotlonsry,      3eoond Edition, as:
             "1.     To render or beooze mild or zIl.ier;
      to i30niry.       2.  To noderate;      t0 mak8 or be-
        co56 less severe, violent.,      fleroe,     cruel,   In-
        tcnae, halgh, rigorous,      painz'ul, eta.;       to
        soften;   oqmx+e; zlioratt;        dl~lnish;     lessen;
        ts?per;   as, to xltlgate    hoat or cold, grief,
   I ..a puhIshm8nt or nn r?ffenss.W
                '.
              Your letter    edvlscs that the defendant comitted
th3 orrense OG April 22, 1941.           ti:i ,iprll 23, 1941, :;ousc
i3ill :I?. 20 becam ef;'aatIve.
             Art.      13 of the i'enal   Code of Texas reads:
            "yihen the penalty for an Off8n4e Is pre-
      saribed by one law and altered by a subsaquent
      law, the penalty of such seuond law ehall not
      be infllated   ror an orienoa oomittod     before
      the eeoond ahell have taken effoot.       In every
      case the aooueed shall be tried under the law
      in force when the Orr8n48 was oomltted,        and
      If convlated punished under that law; except
      that when by the provisions   of' the second law
      the punlelment I4 meliorated     he a:iall be pun-
      Ishad under the eaoond unles4 he elect to re-
      ceive the penalty presoribed   by the low in
      force when the offense was comalttod.*
           It Is clear to us that           the legislature      intended
thst the license  be suspended If           the d8fendant is OxWiCt8d
and draws a sus?end:cd .sentsuou.           'This , '~8 believe,    is true
Xonorable    E0ner   Garrison,    Jr.,'Pa&e     4


des ite     the uce of   the   wxds   "final    aonviotion"   in Sea.
24 Pa).
            The penalty Is not aaallorated   by the smandzent
to Art. i%f37a, but on the oontrsry ia iuoroasad.     Applyincz
:Lrt. 13, supra, your question must be.gnswered that the
detendant's   lioanss  Is not suspended b‘bcause of a oonvlo-
tion art8r the 8ff8atiV8    date 0r the amendment ror he must
Lava been tried    und8r the law in foroe at th8 time the
oftenee was commItted.

                                               Yours v8ry tNlY
APFEOVED&A'